Case 1:18-cv-00018-MAC-ZJH Document 13 Filed 11/16/20 Page 1 of 2 PageID #: 221




  UNITED STATES DISTRICT COURT                              EASTERN DISTRICT OF TEXAS


 MARK FRANKLIN,                                  §
                                                 §
                 Petitioner,                     §
                                                 §
 versus                                          §   CIVIL ACTION NO. 1:18-CV-18
                                                 §
 WARDEN, USP BEAUMONT,                           §
                                                 §
                 Respondent.                     §

                 MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                    JUDGE’S REPORT AND RECOMMENDATION

          Petitioner Mark Franklin, a prisoner confined at the United States Penitentiary in

 Beaumont, Texas, proceeding pro se, filed this petition for writ of habeas corpus pursuant to 28

 U.S.C. § 2241.

          The Court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

 Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

 The magistrate judge recommends denying the petition.

          The Court has received and considered the Report and Recommendation of United States

 Magistrate Judge filed pursuant to such order, along with the record, pleadings and all available

 evidence. No objections to the Report and Recommendation of United States Magistrate Judge

 were filed by the parties.
Case 1:18-cv-00018-MAC-ZJH Document 13 Filed 11/16/20 Page 2 of 2 PageID #: 222




                                            ORDER

        Accordingly, the findings of fact and conclusions of law of the magistrate judge are

 correct, and the report and recommendation of the magistrate judge (#11) is ADOPTED. A final

 judgment will be entered in this case in accordance with the magistrate judge’s recommendation.

         SIGNED at Beaumont, Texas, this 16th day of November, 2020.




                                           ________________________________________
                                                       MARCIA A. CRONE
                                                UNITED STATES DISTRICT JUDGE




                                               2
